Citation Nr: 1429363	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-35 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an effective date prior to February 27, 2009, for the grant of service connection for traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to February 27, 2009, for the grant of service connection for bipolar disorder and ADHD, secondary to service-connected TBI.




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to June 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Phoenix, Arizona, RO.  In his August 2010 substantive appeal, the Veteran requested a hearing before the Board; he failed to appear for such hearing scheduled in June 2012.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).

For the reasons discussed, in detail, in the analysis below, the Board finds that the original December 21, 2007, claim for a psychiatric disability encompassed the claim for TBI as the causal disability.  Thus, the Board has recharacterized this appeal to encompass a claim for an effective date prior to February 27, 2009, for the grant of service connection for TBI.


FINDINGS OF FACT

1.  An August 2008 rating decision denied the Veteran's December 21, 2007, claim of service connection for bipolar disorder and mood disorder; in June 2009, he filed a timely notice of disagreement (NOD) with the rating decision (after which he continuously pursued his appeal), submitting new evidence to support recharacterizing the claimed psychiatric disabilities as secondary to TBI.

2.  An August 2009 rating decision granted the Veteran's claim of service connection for TBI and, on a secondary basis, a claim for residuals of TBI (bipolar disorder and attention deficit hyperactivity disorder (ADHD)), effective February 27, 2009 (the date of a separate claim for TBI).  

3.  The Veteran's original, December 21, 2007, claim of service connection for psychiatric disability reasonably encompassed the theory of secondary service connection, which was timely raised during the pendency of the claim. 


CONCLUSION OF LAW

The proper effective date for the grants of service connection for TBI and, on a secondary basis, bipolar disorder and ADHD is December 21, 2007 (the date the initial claim was filed).  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no need to belabor the impact of the VCAA on this matter as any VCAA-mandated notice or duty to assist omission is harmless.

Analysis

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The Veteran has been granted service connection for TBI and, on a secondary basis, psychiatric disability (however characterized).  Evidently, in awarding service connection for TBI (with residuals of bipolar disorder and ADHD), the RO assigned an effective date in February 2009, stating that such a date was the date of receipt of an explicit claim for TBI (and the latter of the date of receipt of claim or date entitlement arose).  In the June 2010 statement of the case, the RO stated that no earlier effective date for the psychiatric disability on a secondary basis was warranted because there was no claim for the causal disability, TBI, prior to February 2009.  

However, VA may not limit a claim based on a lay veteran's assertion of his condition in his application; it must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In short, the Veteran files a claim for a disability, manifested by certain symptoms, not a specific diagnosis.  There is no requirement "that a claimant must file a claim explicitly for benefits for the causal disease or disability to establish entitlement to secondary service connection for the claimed condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).  

The Veteran in this case first filed a claim for psychiatric disability on December 21, 2007.  It was denied in an August 2008 rating decision on the grounds that no psychiatric disabilities were noted in his service treatment records and that no nexus to service was shown; no medical examination was provided.  In his June 2009 notice of disagreement, the Veteran submitted medical evidence linking his psychiatric disability to a documented TBI incurred in active service (i.e., provided the required evidence demonstrating a nexus between the claimed disability and an injury in service).  Service connection was ultimately granted for TBI and, on a secondary basis, psychiatric disability.    

"When a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service . . . the pending claim reasonably encompasses a claim for benefits for the causal disease or disability."  DeLisio, supra (emphasis in the original); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  As the information received during the pendency of this claim indicated that the initially claimed disability was caused, on a secondary basis, by an injury in service, that initial claim-which was eventually granted on the theory of entitlement on a secondary basis-encompassed both a claim of service connection for the causal (TBI) and secondary (psychiatric) disabilities when initially filed on December 21, 2007.  [It is of no import that the Veteran later filed an explicit claim for TBI, and it is contrary to the non-adversarial administrative adjudication process to limit the effective date for either a causal or secondary disability on such basis.]  Consequently, the Board finds that consideration of an earlier effective date for the grant of service connection for TDIU is an issue in the instant appeal and must also be considered.

The appropriate effective date for the claims on appeal is the latter of the date of receipt of claim, or date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The first indication in the record of psychiatric disability is the October 2007 VA treatment note indicating a possible mental health disability.  The VA received the claim, December 21, 2007, (after the date entitlement arose), it is the operative date in this case.  For the above-stated reasons, December 21, 2007, is the correct effective date for the award of service connection for bipolar disorder and ADHD on a secondary basis, and also for the award of service connection for TBI as the causal disability.



ORDER

An earlier effective date of December 21, 2007, is granted for the award of service connection for TBI.

An earlier effective date of December 21, 2007, is granted for the award of service connection for bipolar disorder and ADHD, secondary to service-connected TBI.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


